Case 6:19-cv-01340-CEM-GJK Document 26-1 Filed 03/13/20 Page 1 of 4 PageID 100




            REVISED
                                     I^EXHIBTT^I
                        CT^TTT TVM_FN1T ACiRFEMENT. WAIVER, AND RELEA^

           This Revised SettlemenL Agreement, Waiver, and Release ("Agreement")is made
     between Flaintilf, Jesus Martinez Rodriguez ("Plaintiff"),
                                                                and Defendant, COEI, EEC.
                                             KECITAES

              WHEREAS,Plaintiff filed a lawsuit against COEI,styled JesiisMartmez Rodriguez
       . COEI, Lie, Case No. 6;19-cv-01340-CEM-GJX, pending in tire EJnited States District
      Court for the Middle District of Florida (Orlando Division), seeking allegedly unpaid
      compensation, liquidated damages, and attorney's fees and costs(the "Lawsuit");
               WHEREAS,COEI denies the allegations in the Lawsuit;
               WHEREAS,Plaintiff and COEI, witlrout any admission of liability or damages,
      mutually desire to settle their differences with finality and seek to extinguish and release
      anv   and all suits, claims, demands, or rights, known or unknown, which might have
      been asserted by Plaintiff as set forth below.
               NOW,THEREEORE,in consideration of the mutual promises and agreements
      set out herein, Plaintiff and COEI agree as follows:
               1.     Consideration Paid To Plaintiff:In exchange for and as consideration for
      Plaintiffs release of claims raised in the Lawsuit and execution of this Agreement, and
      for the dismissal with prejudice of the Lawsuit, COEI agrees to pay Plaintiff the gross
      amount of Three Thousand, Five Hundred and No/100 Dollars($3,500.00) for all claims,
      inclusive of fees and costs, which will be paid as follows;
                      (a)   a check made payable to Jesus Martinez Rodriguez in the amount
                            of Two-Hundred Fifty and No/IOO Dollars ($250.00), minus
                            applicable deductions as required by law, will be attributable to
                            payment of unpaid wages/overtime;
                      (b)   a check made payable to Jesus Martinez Rodriguez in the amount
                            of Two-Hundred Fifty and No/100 Dollars ($250.00), will, be
                            attributable to payment of liquidated damages; and
                      (c)   a check for Three Thousand and No/100 Dollars ($3,000.00), made
                            payable to the Leach Law Firm, which amount will be attributable
                           to payment for Plaintiffs attorney's fees and costs.
       Plaintiff acknowledges that, upon     ipt of the settlement checks identified above, he
                                           recei.


       has been properly and fully paid for all scheduled and unscheduled hours worked.
              Plaintiff and COEI acknowledge and affirm that the portion of the above
       consideration attributable to attorney's fees and costs was negotiated separately from
       an   d without regard to the amounts Plaintiff sought for unpaid wages and amount
                                                                                  liquidated
                                                                                          of
       damages. Plaintiff an d   COEI specifically are aware of, and agree with, the
Case 6:19-cv-01340-CEM-GJK Document 26-1 Filed 03/13/20 Page 2 of 4 PageID 101




     attorney's fees and costs to be paid to Plaintiff's counsel for representing Plaintiff's
     interests in tins matter.

           A W-2 will be issued to Plaintiff for all amounts attributable to wages^such
                                                                                   Treas.
     payment is considered supplemental wages and will be taxed in accordance with
                                           an   IRS Form 1099 will be issued to Plaintiff for
     Reg. § 31,3402(g)-l(a)(6)(ii)), and                                              , ,     u
     liquidated damages and attorney's fees. An IRS Form 1099 will be issued to the Leach
     Law Firm for attorney's fees and costs. Plaintiff agrees to provide an updated W-4 along
     with a W-9 to COEh and Plaintiff agrees to cause a W-9 on behalf of his attorneys to be
     sent to COEI.

             2.       Tax Liability and Indemnity;Plaintiff agrees that he wUl be liable for all
                                                                                      1(b)
      taxes which may be due as a result of the consideration received from paragraph
      and (c) of the settlement of his disputed claims as set forth in this Agreement. Plaintiff
      will indemnify, defend, and hold harmless to the full extent allowed by law or equity,
      COEI, LLC,from and against any and all liabilities, penalties, costs, and expenses of any
      type, kind, or nature, arising from or related to taxation or deductions from the amounts
      being paid in connection with this Agreement or any failure to properly report and/or
      pay taxes upon amounts paid to Plaintiff or Claimants, respectively, that are reported on
      an IRS Form 1099. Plaintiff will not be liable for COEI, LLC's failure to pay their own
      tax liability, if any.
              3.       Exclusive Authority: Plaintiff represents and warrants that no person
      other than herself had or has any claims to any interest in the subject matter of his
      allegations against COEI; that he has the sole right and exclusive authority to execute
      this Agreement; and that he has not sold, assigned, transferred, conveyed or otherwise
      disposed of any claim or demand relating to any matter covered by this Agreement,
      except as may relate to his fee agreement witlr his attorney.
              4.       No Admission of Liability: Plaintiff acknowledges that COEI denies any
      liability whatsoever with respect to the claims made by Plaintiff, hr accepting payment
      m consideration for this Agreement, Plaintiff agrees that such payment is tendered and
       accepted to resolve all his pending issues relating to his unpaid wages with COEI, and
       that this will not be construed as an admission by COEI of any violation of contract,
       duly,law,ordinance,regulation or any other theory of relief, whether under any federal,
       state or local law.

               5.    Release of Claims in Exchange for Payments; In return for the various
       promises included in this document. Plaintiff releases and fully
                                                                        discharges Defendant,
       COEI, LLC, from all claims brought in the Lawsuit, including any claims for unpaid
       compensation, liquidated damages, interest, attorney's fees, or litigation expenses
       associated with the Lawsuit.
                                                                                                  to
               6.       Timing of Settlement Payments: There shall be no responsibility
Case 6:19-cv-01340-CEM-GJK Document 26-1 Filed 03/13/20 Page 3 of 4 PageID 102




     tender tlie consideraHon outlined in Provision 1 above on behalf of COEI, until ten (10)
     days after;(a) COEI's counsel receives notice that the Court has issued approval of the
     proposed settlement and this Agreement; and (b) the necessary tax forms for Plamtiff
     and his coimsel, outlined in paragraph 1 above, are provided to GOBI.Plaintiff s counsel
     will be solely responsible for distribution of the settlement checks in this matter.
            /.       Cooperation: The Parties to this Agreement agree to cooperate fully and
     execute any supplemental documents and to take any additional actions which may be
     necessary or appropriate to give full effect to the terms and intent of this Agreement,
             8.        Knowing    and Voluntary (Plaintiff): Plaintiff understands and
      acknowledges that he will receive     compensation beyond that which he was already
      entitled to receive before entering into this Agreement, and to which COEI disputed his
      entitlement. He further acknowledges that he is entering into tliis Agreement freely,
                                                                             conditions.
      knowingly, and oiuntarily with a full understanding of its terms and
              9.      Parties Represented by Counsel: This Agreement has been jointly
      ne
         gotiated. The language of this Agreement shall be construed as a whole according to
      its fair meaning and not strictly for or against any Party. Each Party specifically waives
      the application of the common law doctrine that agreements are to be construed against
      the Party who drafted the Agreement.
               10.     Governing Law: The terms of this Agreement will be construed in
      accordance with the laws of the State of Florida. Each of the undersigned parties hereby
      consents to the personal jurisdiction of the United States District Court for the Middle
      District of Florida,for purposes of any action to enforce,or for breach of, this Agreement.
      Florida law shall also govern any non-contractual issues that may arise.
              11.      Enforcement of Agreement:The parties agree that before beginning any
      action to enforce any of the provisions of tliis Agreement they will provide thirty (30)-
      days' prior written notice to the other party. The parties further agree that the proper
               for any action to enforce this Agreement is the courts with jurisdiction
                                                                                            over
       venue

       Sarasota County, Florida.
               12.  Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW,IN THE EVENT
       OE A DISFLHE BETWEEN THE PARTIES, PLAINTIFF AND COEI ELECT TO HAVE A JUDGE
       RATHER THAN A JURY RESOLVE ANY FUTURE DISPUTES AND WAIVE A TRIAL BY JURY OF ANY
       AND ALL ISSUES ARISING IN ANY ACTION OR PROCEEDING RELATING TO THIS
       AGREEMENT. THE PARTIES UNDERSTAND THAT THE RIGHT TO A TRIAL BY JURY IS A
       CONSTITUTIONAL  RIGHT AND THAT THIS ELECTION TO HAVE A JUDGE DETERMINE ANY
       CLAIM, RATHER THAN A JURY,IS A VOLUNTARY CHOICE.
                 13.    Attorneys' Fees: In the event diat either party institutes legal action to
       enforce any of the provisions of this Agreement, costs and reasonable attorney's fees
Case 6:19-cv-01340-CEM-GJK Document 26-1 Filed 03/13/20 Page 4 of 4 PageID 103




      shall be awarded to the prevailing party,
                14.    Non-Assignment;This Agreement shall not be assignable or transferable
      by Plaintiff.
                15.    Modification; This Agreement cannot be modified except in writing.
                16     Severability: If any provision of this Agreement other than paragraphs 1
      and 5 orthe application of any provision other than paragraphs 1 and 5 is held invalid
      such invalidation shall not affect other provisions or application of this Agreement and
      to this end the provisions of this Agreement are declared severable provided the intent
      of the Agreement can still be fulfilled by the Parties.
                17.    Entire Agreement; 'ITiis Agreement constitutes and contains the entire
      agreement and understanding concerning the settlement    of Plaintiff's claims agamsh
      COEI and the other subject matters addressed between the parties, and supersedes and
      replaces all prior negotiations and all agreements proposed or otherwise, whether
       written or oral, concerning the subject matter of this Agreement. This is an integrated
       document.
                                                                                            An
                 18.   Execution: This Agreement may be executed in counterparts.
       executed version of this Agreement, if transmitted by electronic mean.s as provided for
       under Florida law, will be effective and binding as if it were the originally executed
       document.                                                   n

                                                                                             c.rc-

      05jiojao
        (Date)
                                                      Jesus M \ki »m;/. Rodriguez



                                                                                     \



                        1
                                              By;                        L

                                                      MR.Peter Schottmiller
           (Date)
                                                      As Authorized Representative
                                                      COEI, LLC



        541).S370.vl




                                                     4
